Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 1 and 4-18 are pending and are allowed herein.
Claims 17 and 18 are rejoined herein.
Claims 19 and 21-23 are cancelled herein.  Claims 19 and 21-23 were not elected in the response to the requirement for election/restriction, wherein the election was made without traverse.  Since these claims are not subject to rejoinder, they are cancelled herein.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
17. (Rejoined) The method of claim 1, wherein the secondary packaging system contains an oxygen indicator.  

18. (Rejoined) The method of claim 17, comprising an oxygen indicator in a form of a pellet, a strip, a sheet and a packet.

19. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The amendments and the 1.130 declaration both filed 04/05/2021 have distinguished the instant claims over the prior art as set forth in the Non-Final Rejection.  As such, the claims have distinguished over the closest prior art, and are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611